 BLUE RIDGEMANUFACTURERS, INC.V. THE EFFECTS OF THE UNFAIR LABOR PRACTICES UPON COMMERCE563The activities of Respondent Local 441 set forth in sectionN, above, occurringin connection with the operations as described in section I, above, have a close, inti-mate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.VI.THE REMEDYHaving found that Respondent Local 441 has engaged in certain unfair laborpractices, I shall recommend that it cease and desist therefrom and that it takecertain affirmative action designed to effectuate the policies of the Act.[Recommended Order omitted from publication.]Blue RidgeManufacturers,Inc.andInternationalUnion, Dis-trict 50, United Mine Workers of America.Cases Nos. 10-CA-6027 and 10-CA-6099.April 29,1966DECISION AND ORDEROn December 3, 1965, Trial Examiner William J. Brown issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.He also found that the Respondent had not engaged in otherunfair labor practices alleged in the complaint and recommended dis-missal of the complaint as to them. Thereafter, the Respondent filedexceptions to the Trial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin this case, and hereby adopts the Trial Examiner's findings, con-clusions, and recommendations.'[The Board adopted the Trial Examiner's Recommended Orderwith the following modifications :[1.Substitute the following for paragraph 1(b) :[" (b) In any other manner interfering with, restraining, or coerc-ing its employees in the exercise of the right to self-organization, toIIn the absence of exceptions, we adoptpro formatheTrial Examiner's recommenda-tionsthatcertain allegationsof the complaint be dismissed.158 NLRB No. 60. 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDform labor organizations, to join or assist International Union, Dis-trict 50, United Mine Workers of America, or any other labor orga-nization, to bargain collectively through representatives of then- ownchoosing, and to engage in conceited activities for the purpose ofmutual aid or protection as guaranteed in Section 7 of the Act, or torefrain fiom any and all such activities "[2Substitute the following for the second indented paragraph ofthe notice[WL WILL NOi in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right to self-organization, to form labor organizations, to join or assist Interna-tionalUnion, District 50, United Mine Workers of Ameiica, orany othei labor organization, to bargain collectively through rep-resentatives of their own choosing, and to engage in concertedactivities for the pui pose of mutual aid or protection as guaranteedin Section 7 of the Act, or to refrain from any and all suchactivities ]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis pioceeding under Section 10(b) of the National Labor Relations Act, asamended, herein called the Act, was heard before Trial Examiner William J BrownatAnniston, Alabama, on July 15, 1965 1 The underlying charges of unfair laborpractices h'id been filed in Case No 10-CA-6027 on March 15 and in Case No10-CA-6099 on April 27 by International Union, District 50, United Mine Workersof America, herein called the Union, with due service on Blue Ridge Manufacturers,Inc, herein called Respondent or the CompanyThe complaint was issued June 4by the General Counsel of the National Labor Relations Board, acting through theRegional Director for Region 10 It alleged, in addition to jui isdictional matters,that the Company engaged in unfair labor practices within the scope of Section8(a)(1) of the Act by interrogating and threatening employees with respect to theiractivity in support of the Union and by creating among them the impression of sur-veillance of such activity on their partIt also alleged that the Company engagedin unfair labor practices within the scope of Section 8(a)(3) of the Act by dis-charging four employees in reprisal for their union activitiesThe Company's dulyfiled answer admits the jurisdictional allegations of the complaint, and denies thecommission of the unfair labor practices alleged thereinAt the hearing the parties appeared and participated as noted aboveThey wereafforded full opportunity to present evidence and argument on the issuesSubse-quent to the close of the hearing they have filed written briefs which have been fullyconsideiedUpon the entire record herein, and on the basis of my observation ofthe witnesses, I make the followingFINDINGS OF FACTITHE BUSINESS OF THE RESPONDENT EMPLOYERThe pleadings and evidence herein indicate and I find that the Company is a corpora-tion organized and existing under the laws of the State of Alabama and maintains aplace of business at Anniston, Alabama, where it is engaged in the manufacture andsale of men's jeans and trousersDuring the calendar year pieceding issuance ofthe complaint, admittedly a representative period, the Company sold and shippedgoods valued in excess of $50,000 directly to purchasers located outside the Stateof Alabama I find, as the Company concedes, that it is an employer engaged1 Dates hereinafterrelateto the year 1965 unless otherwise indicated BLUE RIDGE MANUFACTURERS, INC.565in commerce within the meaning of Section 2(6) and (7) of the Act. The volumeof such commerce is such as to warrant the exercise of jurisdiction on the part ofthe Board.II. THE LABOR ORGANIZATION INVOLVEDI find, in accordance with the allegations and admissions of the pleadings, thatthe Union is a labor organization within the purview of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. Introduction to the issuesThe Company's manufacturing operations at Anniston are carried on by some700 employees who work in various production units.The plant is under the ulti-mate control of J. E. Rutter, plant manager; reporting to him is Roger Webb, assist-ant plant manager.The production operations appear to involve the cutting, sewing,and finishing of pieces into completed products, with such concomitant processes asinspection of the output and maintenance of the production machines.The workforce appears to call for employment of a large number of female operators.Early in March a number of employees signed authorization cards for unionrepresentation.Employee Carolyn Wyatt, who signed a union authorization cardon the night of March 8, was discharged I or 2 days later.2 The General Counselalleges her discharge was in reprisal for her union activity; the Company contendsitwas due to her general attitude and inattention to work and without knowledgeof her union membership or activities.Employees Louise Adams,3 Mable 4 Johnson, and Richard Presley, all of whomsigned union cards and engaged in varying measures of support for the union cam-paign, were called to the front office on April 15 about 3 p.m., charged with viola-tion of a company rule against solicitation on worktime, and suspended pendinginvestigation.They were all discharged the following Monday.The Companyasserts their discharges were based on established violations of a longstanding ruleagainst solicitation on worktime; the General Counsel alleges that any rule againstsolicitation was discriminatorily applied in the case of Presley, and that as to Adamsand Johnson they did not in fact violate any rule and their discharges were unlawful,notwithstanding any belief that they did, in accordance withBurnup and Sims, Inc.,137 NLRB 766; see also 397 U.S. 21.The case also involves the question of whether Assistant Plant Manager Webbthreatened employees with the closing of the plant in the event the Union succeededin organizing them, whether Supervisor Linda Johnson caused employees to believetheir union activities were under management surveillance, and whether SupervisorAnnie Stinson interrogated employees concerning their union activities.B. Interference, restraint, and coercion1.Linda Johnson-impression of surveillanceThe supervisory status of Linda Johnson is established by the pleadings.Heremployment with the Company commenced June 3, 1964, and she was dischargedApril 29.The day preceding her discharge she had signed a union card and on thenight of her discharge she gave the Union a written statement concerning it.Whileemployed at the Company she regularly rode to and from work with a group ofemployees including Carolyn Wyatt and Hazel Phillips, the latter being the motherof Carolyn Wyatt.Carolyn Wyatt's testimony concerning this item of the complaint is to the effectthat while riding home from work on March 9 Linda Johnson told the other fouroccupants, Wyatt, Hazel Phillips, and two other (unnamed and unproduced) employ-ees, thatWebb had called Supervisor Daisey Allen into his office, reprimanded herfor not reporting union activity earlier, and received a report from Allen of thenames of employees who had attended the union meeting on March 8 at MarthaGregg's house.Hazel Phillips corroborated her daughter's testimony.Linda John-son, arebuttal witness for the General Counsel, was not interrogated concerning2 There is some uncertaintyas to whetherher discharge occurred on March 9 or 10.I find belowthatit occurred on March 10.s This employee's full nameappearsto be Margie Louise Adams;she is apparentlygenerally knownas Louise Adams."Mabel." Z66DECISIONS OF NATIONAL LABOR RELATIONS BOARDany conversation in the automobileand the other two, possiblydisinterested, occu-pants were not calledby eitherside.Webb and Daisey Allen, in effect,disputed this-testimony.The questionhere isnot one thatturnson hearsay testimony as would be the caseif the issue were whether Webb or Allen committedan unfairlabor practice; theissue, rather, is whether Linda Johnson said to employees that Webb and/or Allenwere spying or reportingon unionactivity of employees, and that thereby the Com-pany caused its employees to believe that their union activities were under surveil-lance.Thus the testimony of Daisey Allen to the effect that she did not haveany talk on the day in question concerning the Union would only tend to exonerateherself or Webb of the commission of unfair labor practices.Having in mind the interest of Wyatt in the outcome of thecaseand the sympathyof Phillips in the matter, together with the absence of other corroborationas mightbe expected from the two unproduced riders, I do not credit the testimony of Wyattand Phillips which is the sole basis for attributing this item to the Respondent.I shall therefore recommenddismissalof this item of the complaint.2.Roger Webb-threats of closingParagraph 8 of the complaintallegesthat on or about March 10, Webb, whosesupervisory status is conceded, threatened employees that the Company would closethe plant if the Union succeeded in its organizational drive.Carolyn Wyatt's account of her conversation with Webb at the time of her dis-charge includes testimony that in the course of discussion as to the volume of hercomplaints about working conditions she said that a lot of others complained alsoto which, according to Wyatt, Webb retorted that he was going to get rid of a lotof others and then added, in some context Wyatt was unable to recall, that theCompany was not making any money and if they had to they would shut the Com-pany down.The only additional testimony in this area of thecaseis that of Hazel Phillips tothe effect that one time apparently while riding home in the car after Carolyn's dis-charge, Linda Johnson said that a Mr. Snyder, whose connection with the Companydoes not appear from the record, said that he would close the plant, lock the doors,and let it rust before the Union would come in.Carolyn Wyatt's testimony is insufficient to permit a finding of a threat of plantclosure, it rather indicates a determination to treat all complainers alike.Phillips'testimony attributes a threat to an unidentified Snyder.The allegations of the complaint relating to threats of plant closing in reprisal forunion organization are not borne out by the evidence and should be dismissed.3.Annie Stinson-interrogationThe supervisory status of Annie Stinson, supervisor of unit 4 in the plant, is estab-lished by the pleadings.Hazel Phillips, who worked under Annie Stinson's super-vision, testified that the day after Carolyn Wyatt's discharge, Stinson came to herwork station and expressed sympathy at Carolyn's discharge and then asked ifCarolyn had really been trying to get a union into the plant.Annie Stinson testifiedthat she merely expressed sympathy at Carolyn's discharge; she first stated that shecould not recalla conversationin which she asked Hazel Phillips what Carolyn hadbeen doing, and later denied that there was such a conversation.Making allowancefor the inconsistency in her account, I credit her ultimate denial as against HazelPhillips' testimony and I find the evidence insufficient to sustain this allegation ofthe complaint.C. Thedischargesof four employees1.Carolyn WyattWyatt was hired by the Company in September 1964 as a back pocket sewingoperator in production unit 6.That unit embraced some 80 operators.At materialtimes the supervisors of unit 6 consisted of Daisey Allen and Bonnie Burton.Wyattwas one of the early supporters of the union campaign, her testimony indicating thatshe attended a union meeting on the night of March 8 and there signed a card. Sheattended the meeting at the invitation of her mother,Hazel Phillips, who was thenand at the time of the hearing employed by the Company.Wyatt credibly testifiedthat on the following day, March 9,she secured signatures on union authorizationcards from seven other employees during her lunch and break periods. BLUE RIDGE MANUFACTURERS, INC.567The pleadings establish that she was discharged on or about March 10. The evi-dence presents a perplexing conflict as to the date of her discharge in view of hertestimony that she was discharged about 4 p.m. March 10 whereas Webb testified,and emphasized the date, that her discharge occurred on the afternoon of March 9.Personnel records were not offered. I think that Wyatt would probably have a morecompelling reason for recalling the date and I credit her testimony as to the dateand find that she was discharged on March 10.There is a dispute as to company knowledge of her activity in support of theUnion.Webb testified that he had no knowledge of her union membership andsolicitations.The General Counsel presented the testimony of Wyatt to the effectthat on March 9 Supervisor Linda Johnson said that Daisey Allen had told Webbwhat girls had attended the March 8 meeting at Martha Gregg's house but agreedthat this was hearsay as to the issue of Webb's knowledge, it being material on theinterference allegations of the complaint only.General Counsel also produced testi-mony from employee Lottie Faulkner that Linda Johnson said that Wyatt's dischargewas due to her unhappiness caused by "something pertaining to the Union."GeneralCounsel's witness Hazel Phillips, Wyatt's mother, testified that the day after Wyatt'sdischarge, Supervisor Stinson indicated that she had some suspicion of Wyatt's unionsupport.Finally, on thisissue,General Counsel called Linda Johnson who testified thatthe day before Wyatt's discharge Daisey Allen said that Webb told her that he knewofWyatt'sunionactivities.Daisey Allen had, prior to the calling of Linda Johnson,denied any knowledge on her part of Wyatt's union activity.The issue as to company knowledge of the union activity of Wyatt is not to bedetermined in a vacuum but rather in the entire pattern of relevant facts. Balancingthe vague, indefinite, and hearsay nature of the evidence in favor of a finding ofcompany knowledge against the direct denial thereof by Webb and the existence,as I find below, of good and sufficient reason for her discharge, I find that the evi-dence falls short of indicating that the Company knew of her membership in andcampaigning for the Union, and discharged her on account of it.There clearly was no discussion of union activity during the course of her dis-charge interview.According to Wyatt, Webb stated that he was discharging her forher poor attitude toward her work.This is essentially Webb's account although histestimony spells out numerous reasons for dissatisfaction.In appraising the evidenceas to the reason for her discharge, I find the credible evidence is virtually overwhelm-ing in support of Respondent's defense while the only indicia of an impropriety inthe discharge lies in the timing thereof and in the vague and hearsay implicationsdiscussed above.Carolyn Wyatt was by her own admissions somewhat of a "griper," although sheclaimed others were as bad.While a Mr. Hall, apparently a former plant manager,had praised her work, this apparently occurredsometimeprior to February whenWebb came on the scene. There is no testimony in the nature of increases in pay,promotion, or praise thereafter.She admitted that she often complained about,being sent home when the back pocket stitching work slowed down although otherwork was found for other back pocket stitchers.She admitted complaining about her machine and in this regard her supervisor,Daisey Allen, confirmed that she frequently complained of her machine.Not onlydid she complain but sheby herown admission improperly made certain mechanicalchanges on her machine. In this regard I rely heavily on the testimony of CharlesPullen, the Company's maintenance mechanic in charge of several units includingunit 6, Wyatt's unit.Pullen who impressed me as thoroughly credible testified thatWyatt frequently complained of her machine without reason and made adjustmentsin the machinewhichincreasedhisworkload;his pinpointing these deficiencies inWyatt's aptitude is not diminished by his candid concession that others sometimescomplained also, since he did not testify that others tinkered with their machinesor complained without reason.Malinda Bussie and Sara Herndon,fellow employees in unit 6,testified to personalobservation of mistreatment of the machine by Wyatt.Furthermore Daisey Allen,an assistant supervisor in that unit, testified not only as to observation of Wyatt'stinkering with her machine but that she reported this to Webb. I also credit testi-mony which indicates that Wyatt refused to obey orders respecting the tagging,ofher machine when it is down for adjustment or repair.The evidence as outlined above does not preponderate in favor of the conclusionthat Carolyn Wyatt was discharged in reprisal for her union activity. 568DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Louise Adams, Mable Johnson, Richard PresleyThese three employees were suspended on April 15 pending investigation ofcharges that they had violated a company no-solicitation rule.They were dischargedApril 19 when the Company was satisfied they had violated the rule. The GeneralCounsel asserts that enforcement of the rule followed on a sudden resurrectionthereof to stifle the union campaign. Specifically the General Counsel asserts thatas to Adams and Johnson, they did not in fact violate the rule and therefore, underthe rule ofBurnup and Sims, Inc.,137 NLRB 766, their discharges violated the Act.As to Presley, the General Counsel contends the discharge was an unfair labor prac-tice since the Company did not simultaneously discharge the employee whom Presleywas allegedly soliciting although said employee was, according to the General Coun-sel, soliciting support against the Union.Roger Webb testified that there has at all times been a plant rule prohibitingemployee participation in outside activities on their own or other employees' work-time and that this rule is communicated to each employee at the time of hire. LouiseAdams, whom I find to be thoroughly credible, testified that she was not informedof any such rule at the time of her hire.Mable Johnson, also credible in my opinion,testified to the same effect.No one appears to corroborate Webb's testimony thatemployees are told at the time of hire that nonwork activity is prohibited on work-time 5 and I find that there was no such rule generally communicated to employeesuntil the posting on March 25, after union literature was discovered in the plant,of a bulletin board notice as follows:NOTICENO EMPLOYEE WILL BE PERMITTED TO CARRY ON ANYOUTSIDE ACTIVITY DURING HIS OR HER WORKING TIME,OR WHICH INTERFERES WITH ANY OTHER EMPLOYEEDURING THAT EMPLOYEE'S WORKING TIME.J.E. RUTTERPLANT MANAGERGeneral Counsel asserts that the Company's rule was an invalid invasion ofemployee organizational rights, citingWard Manufacturing, Inc.,152 NLRB 1270.That case is inapposite in view of the Board's findings there that the precipitouspromulgation combined with its restriction to outside organizations indicated itsapplicability primarily to the then pending union campaign.Respondent's rule isnot limited to outside organizations but rather applies to outside activity which pre-sumably means any activity other than the operation of the Company's productionprocesses.That this is its purpose appears from testimony of Webb which I creditthat the rule has been enforced against solicitations for employee marriage collec-tions and even for smoking in a work area. I find and conclude that the no-solicitationrule, although adopted and promulgated only after notice of the union campaign,isa valid plant rule since it does no more than prohibit nonwork activity onworktime.Louise Adams, an inspector in unit 6 under Bonnie Burton's supervision, signeda union card on April 6 and solicited other employees to sign. She testified that allher solicitations occurred outside the plant.On April 15 Webb informed her thatshe had been reported as soliciting in violation of the posted rule and he then sus-pended her until the following Monday, April 19, when she was discharged.Violet Brooks, an operator in unit 6, testified that Louise Adams talked to her onworktime about the Union and that she relayed this to Webb through the plantnurse and later personally.Webb testified that he had such a report from VioletBrooks and like reports from employees Bright, Hodge, and McKinney; only Brooksconfirmed his testimony.I found Louise Adams to be a reliable witness on the basis of her testimony anddemeanor on the stand. I credit her account that she did not in fact solicit withinthe plant.The case as to Mable Johnson is essentially the same as that of Louise Adams.Johnson testified, and I credit her, that she solicited only two employees to signcards and that this occurred at lunchtime.Webb testified to reports from Brooks,Bright,Hodge, and McKinney of Mable Johnson's soliciting; Brooks confirmedgiving such a report to Webb.6Mae McKinney's testimony that Webb told her at the time of her hearing thatoperators were supposed to stay at their machines except at breaktimes, that there couldbe no carrying on, is not sufficient as corroboration. BLUE RIDGE MANUFACTURERS, INC569General Counsel contends that the doctrine ofBurnup and Sims,Inc, supra,requires the conclusion that the discharge of Adams and Johnson was an unfairlabor practice notwithstanding any good-faith belief on the part of Webb that theyhad in fact been engaged in violation of the no solicitation ruleI find merit in theGeneral Counsels contention in this regard and, since I credit their testimony thatthey did not in fact violate the rule but instead only engaged in profixted organiza-tional activity, I find their discharges violated Section 8(a)(3) and (1) of the ActThe case as to Richard Presley is differentThe Company, through Webb, assertsthat he was discharged for violation of the no solicitation rule on the basis of reliablereports that he had engaged in more thande minimisviolations,General Counselasserts that the credible evidence shows that Presley did no more than, while on hisbreaktime, make a single casual inquiry of employee Margaret Wood, after he heardher and another employee engage in talk concerning the Union while on their work-timeSince no disciplinary action was taken against Margaret Wood, the GeneralCounsel claims a violation of the law in the alleged disparity of treatmentPresley had commenced work with the Respondent on February 1He signed aunion authorization card sometime about the first of AprilHis work as a bundleboy took him into severalunits including unit3His testimonyis tothe effect thathe talked about the Union in the plant on a single occasion when, while on his breakand after overhearingsometalk betweenMargaretWood and another femaleemployee involving mention of the Union, he asked her what the talk had been andwhether she had joinedRespondent'switnessesMargaret Wood, Shirley Ellis, and Mae McKinney painta diffeient pictureMargaret Wood, hired in January and sympathetic to the Com-pany in its opposition to the Union, testified that on April 14, while she was working,Presley talked to her on two separate occasionsHer account is that Presley talkedfrom 5 to 10 minutes each time, urging her to join the UnionHer testimony isthat apprehension over the matter so sickened her that she clocked out early andwent outside the plantShirley Ellis, an operator in unit 3 whose machine adjoins Wood's, confirmedWood s testimony that Presley spent a substantial period of time at Wood's workstation on April 14She also testified that she observed Wood weeping on the plantlawn at 3 30 p in of that dayMae McKinney, an operator in unit 6 testified thatPresley solicited her for the Union while both were on worktime and that thisoccurred about 4 days before his dischargeShe testified that she reported this toWebb, Ellis testified that she reported Wood's harassment to WebbWood herself,testified that she gave Webb a full account on the day following her early clockingoutI credit the testimony of Wood, Ellis, and McKinney and that of Webb that hedischarged Presley in reliance on their reports of violation of the plant ruleTheevidence does not convince me that Wood ever violated the rule or that Webb hadreliable information that she didIn this regard I credit Wood's testimony that noone other than Presley mentioned the Union to her in the plant In resolving thecredibility issues in favor of crediting Wood, I am mindful of her admissions thatshe feels considerable sympathy for the Company which she regards as having beenvery good to herNotwithstanding her admitted sympathy for the Company andopposition to the Union I credit her accountThe evidence indicates that Presley was discharged for violation of a valid ruleagainst carrying on outside activity on worktimeIt does not preponderate in favorof the conclusion that his discharge was discriminatory within the meaning of Section8(a) (3) of the ActIVTHE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connec-tion with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereofV THE REMEDYIn view of the findings set forth above to the effect that Respondent has engagedin certain unfair labor practices affecting commerce, I shall recommend that Respond-ent be required to cease and desist therefrom and take certain affirmative actionnecessary and appropriate to effectuate the policies of the Act In view of the find- 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDing that employees Margaret Louise Adams and Mable Johnson were discriminatorilydischarged,I shall recommend that Respondent be required to offer them immediateand full reinstatement to their former or substantially equivalent positions and makethem whole for loss of earnings suffered as a result of the discrimination againstthem.The remedial relief principles of F. W.WoolworthCompany, 90 NLRB 289,and IsisPlumbing&Heating Company,138 NLRB 716,shall govern calculation ofthe backpay due them.Since discriminatory discharges strike at the heart of rightsguaranteed under the Act I shall recommend that Respondent be required to ceaseand desist from such acts and from any and all types of interference with employeerights under the Act.Upon the basis of the foregoing findings of fact and upon the entire record in thiscase, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce within the purview of Sec-tion 2(6) and(7) of the Act and assertion of Board jurisdiction is warranted.2.The Union is a labor organization within the purview of Section 2(5) of theAct.3.By discharging employees Margaret Louise Adams and Mable Johnson inreprisal for their participation in protected activity on behalf of the Union,Respond-ent has engaged in unfair labor practices defined in Section 8(a)(3) and (1) ofthe Act.4.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and(7) of the Act.5.Except as specifically found herein,Respondent has not engaged in unfair laborpractices alleged in the complaint.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law,and uponthe entire record in this proceeding,it is recommended that Respondent,its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Discouraging membership in or activity on behalf of the Union or any otherlabor organization of its employees by discharging or in any other manner discrimi-nating against them with respect to hire, tenure, or terms or conditions of employment.(b) In any manner interfering with, restraining,or coercing employees in theexercise of the rights guaranteed under Section 7 of the Act.2.Take the following affirmative action which appears necessary and appropriateto effectuate the policies of the Act:(a)Offer Louise Adams and Mable Johnson immediate and full reinstatement totheir former or substantially equivalent positions,without prejudice to their seniorityor other rights and privileges and make them whole for lost earnings in accordancewith the provisions of the paragraph above entitled"The Remedy." 6(b) Preserve and, upon request,make available to the Board or its agents forexamination and copying all payroll, timecard,social security and other recordsnecessary to analyze and give effect to backpay requirements hereof.(c) Post at its place of business in Anniston,Alabama, copies of the attachednotice marked "Appendix." 7Copies of such notice, to be furnished by the RegionalDirector of the Board'sRegion 10, shall, after being duly signed by an authorizedrepresentative of Respondent,be posted immediately upon receipt thereof, and bemaintained thereafter for a period of 60 consecutive days, in conspicuous places,including all places where notices to employees are customarily posted.Reasonablesteps shall be taken by Respondent to insure that said notices are not altered, defaced,or covered by other material."It would not appear necessary or appropriate to require provisional notification inthe event of service in the Armed Forces.7 In the event that this Recommended Order be adopted by the Board,the words "aDecision and Order"shall be substituted for the words"the Recommended Order of aTrial Examiner"In the notice.In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals,the words"a Decree of the United StatesCourt of Appeals,Enforcing an Order" shall be substituted for the words"a Decisionand Order." DAVID FRIEDLAND PAINTING CO., INC.571(d)Notify the Board'sRegional Director for Region 10, in writing, within 20days from receipt of this Decision,what steps have been taken to comply with theprovisions hereof.8IT IS RECOMMENDED that the complaint be dismissed as to unfair labor practicesalleged therein and not herein found to have been engaged in.8In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT discharge or in any waydiscriminate against employeesbecauseof their membership in or activities on behalf of International Union, District50, United Mine Workers of America.WE WILL NOT in any way interfere with,restrain,or coerce employees intheir exercise of rights guaranteed under the National Labor Relations Act,as amended.WE WILLoffer reinstatementwith backpay to Louise Adams and MableJohnson.BLUE RIDGE MANUFACTURERS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, theymay communicate directly with the Board'sRegional Office, 528Peachtree-Seventh Building, 50 Seventh Street NE., Atlanta, Georgia, TelephoneNo. 526-5741.David Friedland Painting Co.,Inc. andCarl Dobrosky, an In-dividual.Case No. 22-CA-2363.May 2,1966DECISION AND ORDEROn December 28, 1965, Trial Examiner Harry H. Luskin issuedhisDecision in the above-entitled proceeding,finding that theRespondent had engaged in certain unfair labor practices and recoln-mending that it cease and desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner's Decision.There-after, the Respondent filed exceptions to the Trial Examiner's Decisionwith a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds no prejudicial error was committed. The rulings158 NLRB No. 59.